UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/28/11 - 4 1- FORM N-Q Item 1. Schedule of Investments. - 4 2- STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. February 28, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.1% Rate (%) Date Amount ($) Value ($) Alabama1.9% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 4,900,750 Alabama Public School and College Authority, Capital Improvement Bonds 5.00 12/1/24 2,500,000 2,615,700 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 6,310,000 7,009,968 Huntsville Health Care Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/13 1,600,000 1,687,056 Alaska.7% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 3,995,233 Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/12 1,620,000 1,745,955 Arizona2.2% Arizona Transportation Board, Highway Revenue 5.00 7/1/21 10,990,000 11,915,028 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,416,953 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 3,270,000 3,231,022 California14.4% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 300,000 305,979 Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 986,951 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 6,461,460 California, Economic Recovery Bonds 5.00 7/1/20 7,500,000 8,350,500 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 19,921,805 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,345,362 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,714,445 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 4,300,000 4,728,538 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,688,100 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,000,000 3,375,360 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,089,100 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 5,000,000 4,589,450 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 3,900,000 3,503,565 California Housing Finance Agency, Home Mortgage Revenue 4.95 8/1/23 3,000,000 2,766,270 California Housing Finance Agency, Home Mortgage Revenue 4.70 8/1/26 3,000,000 2,560,800 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,202,089 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,205,900 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 5,534,635 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,119,752 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 1,908,616 Rancho Mirage Joint Powers Financing Authority, COP (Eisenhower Medical Center) (Insured; National Public Finance Guarantee Corp.) 4.88 7/1/22 2,890,000 2,805,265 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 2,462,958 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 7,904,812 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/17 5,000,000 5,290,250 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/26 2,675,000 2,770,979 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,234,300 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 5,000,000 5,306,200 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,935,000 1,608,894 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,105,160 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,720,475 Colorado1.2% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 5,895,373 Colorado Springs School District Number 11, GO Improvement Bonds 6.50 12/1/11 2,040,000 2,133,718 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 1,943,820 Connecticut.3% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,062,430 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,051,370 District of Columbia2.1% District of Columbia, GO (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/12 3,280,000 3,488,838 District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 2,000,000 2,220,080 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,676,750 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/21 2,545,000 2,650,185 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/22 2,660,000 2,736,528 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,038,533 Florida15.3% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,419,365 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,229,218 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 7,838,700 Collier County, Gas Tax Revenue (Insured; AMBAC) 5.25 6/1/19 2,190,000 2,261,854 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 3,827,355 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,145,320 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,151,852 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/12 5,000,000 5,199,550 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 2,000,000 2,086,420 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/16 2,250,000 2,405,678 Florida Municipal Power Agency, Revenue (Stanton II Project) (Insured; AMBAC) 5.50 10/1/15 3,635,000 3,844,267 Florida Ports Financing Commission, Revenue (State Transportation Trust Fund - Intermodal Program) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 1,745,000 1,756,849 Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,754,504 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,327,072 Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 5.50 8/1/14 3,205,000 3,596,106 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,414,331 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/14 1,500,000 1,536,120 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/15 1,500,000 1,536,120 Jacksonville, Guaranteed Entitlement Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/16 3,080,000 3,236,772 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,291,806 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 2,875,000 b 2,901,134 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 6,250,000 6,862,188 Lee County, Transportation Facilities Revenue (Insured; AMBAC) 5.50 10/1/15 2,500,000 2,559,150 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/12 1,065,000 1,132,872 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,485,000 1,617,774 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/25 2,500,000 2,589,375 Miami-Dade County, Public Service Tax Revenue (UMSA Public Improvements) (Insured; AMBAC) 5.50 4/1/16 2,190,000 2,253,620 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,383,520 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,275,200 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/17 5,000,000 5,690,600 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,265,100 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 5,000,000 5,237,250 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,685,225 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,329,877 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 c 1,494,870 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.38 8/1/14 4,000,000 4,388,400 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 607,254 Polk County, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/18 2,000,000 2,133,500 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,106,560 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,110,617 Seminole County, Water and Sewer Revenue 5.00 10/1/22 4,530,000 4,746,579 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/16 2,690,000 2,855,327 Volusia County School Board, Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 10/1/15 4,000,000 4,198,440 Georgia3.9% Athens Housing Authority, Student Housing LR (University of Georgia Real Estate Foundation East Campus Housing, LLC Project) (Insured; AMBAC) (Prerefunded) 5.25 12/1/12 2,560,000 d 2,758,067 Athens Housing Authority, Student Housing LR (University of Georgia Real Estate Foundation East Campus Housing, LLC Project) (Insured; AMBAC) (Prerefunded) 5.25 12/1/12 2,700,000 d 2,908,899 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,461,640 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/15 5,000,000 5,489,000 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,571,400 Georgia, GO 5.00 7/1/24 7,500,000 8,227,575 Municipal Electric Authority of Georgia, Combustion Turbine Project Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 11/1/16 5,000,000 5,285,650 Hawaii1.1% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,388,380 Honolulu City and County, Wastewater System Revenue (Second Bond Resolution) 5.00 7/1/22 2,500,000 2,753,000 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,551,776 Illinois3.9% Chicago, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 1,450,000 1,484,060 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; CIFG) 5.50 1/1/15 6,450,000 6,896,727 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,040,038 Illinois, GO 5.00 1/1/17 5,500,000 5,731,330 Illinois, GO 5.00 1/1/24 6,200,000 5,883,862 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,845,214 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,020,950 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 0/5.55 6/15/21 2,500,000 e 2,458,225 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 1,500,000 1,492,680 Indiana1.6% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 5/1/13 1,000,000 1,074,710 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 3,659,145 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,535,373 Kansas1.2% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 10,294,258 Kentucky.9% Kentucky Asset/Liability Commission, Project Notes (Federal Highway Trust Fund) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/18 5,000,000 5,764,000 Kentucky Municipal Power Agency, Power System Revenue (Prairie State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,206,660 Louisiana.2% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,063,140 Maine.4% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 3,600,000 3,595,572 Maryland.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,379,160 Massachusetts1.0% Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,612,960 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.60 1/1/22 6,000,000 5,735,280 Michigan2.3% Detroit, Sewage Disposal System Senior Lien Revenue 6.50 7/1/24 4,765,000 5,271,234 Detroit, Water Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 5,000,000 5,076,900 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,194,140 Michigan Building Authority, Revenue (State Police Communications System) 5.25 10/1/13 1,945,000 2,166,283 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,509,850 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,367,725 Minnesota1.6% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,034,900 Minnesota Public Facilities Authority, Clean Water Revenue (Prerefunded) 5.00 3/1/17 7,500,000 d 8,745,675 Mississippi.5% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/22 3,875,000 4,110,213 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,412,294 Nevada1.6% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,356,397 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,012,221 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,300,250 New Hampshire.4% New Hampshire Higher Educational and Health Facilities Authority, HR (The Cheshire Medical Center Issue) 5.13 7/1/18 3,000,000 3,002,400 New Jersey4.2% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 3,009,510 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,072,450 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 3,300,000 3,417,975 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/16 1,000,000 1,034,690 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 9/1/23 7,325,000 7,590,385 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 3,500,000 3,756,025 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corporation) 5.00 9/1/18 5,500,000 5,789,685 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 1,480,000 1,508,268 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 4,070,000 4,306,793 New Mexico1.3% Jicarilla, Apache Nation Revenue 5.00 9/1/11 545,000 553,638 Jicarilla, Apache Nation Revenue 5.00 9/1/13 2,195,000 2,302,972 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,148,900 New York5.7% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 1.82 9/1/15 3,000,000 f 2,983,350 New York City, GO 5.00 8/1/17 2,000,000 2,268,240 New York City, GO 5.00 8/1/18 5,000,000 5,517,900 New York City, GO 5.00 4/1/20 2,500,000 2,671,825 New York City, GO 5.00 4/1/22 4,810,000 5,088,114 New York City, GO 5.00 8/1/22 3,000,000 3,245,700 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 4,644,066 New York Local Government Assistance Corporation, GO 5.25 4/1/16 3,425,000 3,869,805 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 2,360,000 2,454,707 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 800,000 803,792 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 2,841,750 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,476,400 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 5.13 7/1/19 2,000,000 2,114,500 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, L.P. Facility) 5.45 11/15/12 2,000,000 2,034,220 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 2,825,000 2,356,502 North Carolina2.4% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/14 3,000,000 3,169,170 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/21 1,200,000 1,377,252 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 4.75 10/1/13 1,000,000 987,510 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,177,325 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/16 2,540,000 2,706,573 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/17 10,000,000 10,644,500 Ohio3.3% Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 5,000,000 5,426,400 Franklin County Convention Facilities Authority, Tax and Lease Revenue Anticipation Bonds 5.00 12/1/23 2,075,000 2,213,029 Knox County, Hospital Facilities Revenue (Knox Community Hospital) (Insured; Radian) 5.00 6/1/12 785,000 798,392 Ohio, Major New State Infrastructure Project Revenue 5.75 6/15/19 2,000,000 2,342,380 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) (Prerefunded) 5.25 5/1/16 3,230,000 d 3,790,760 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,126,962 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 5,000,000 5,501,450 Ross County, Hospital Facilities Revenue (Adena Health System) 5.75 12/1/22 3,835,000 4,051,064 Oregon.7% Washington County Unified Sewerage Agency, Senior Lien Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/12 5,670,000 6,090,147 Pennsylvania4.5% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,458,724 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,052,940 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 790,000 769,610 Delaware River Joint Toll Bridge Commission, Bridge Revenue 5.25 7/1/13 2,500,000 2,713,975 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,556,097 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,086,616 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital) (Insured; AMBAC) 6.10 6/1/12 3,440,000 3,621,942 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,577,160 Philadelphia, GO (Insured; XLCA) 5.25 2/15/13 5,535,000 5,797,746 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 2,275,000 2,248,405 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,253,473 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.00 12/1/12 525,000 545,423 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.00 12/1/11 1,475,000 d 1,551,449 Rhode Island.4% Rhode Island Student Loan Authority, Student Loan Program Revenue (Insured; AMBAC) 4.80 12/1/21 3,600,000 3,386,520 South Carolina2.1% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,663,133 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.25 12/1/21 4,500,000 4,736,655 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 5.00 3/1/13 1,065,000 1,134,491 Tobacco Settlement Revenue Management Authority, Tobacco Settlement Asset-Backed Refunding Bonds 5.00 6/1/18 2,485,000 2,490,069 Texas6.1% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,642,643 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 2,000,000 1,997,300 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; XLCA) 6.13 11/1/18 5,000,000 5,012,750 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 3,964,240 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/23 7,105,000 7,863,032 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,207,485 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Hospital System) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/12 8,295,000 8,719,704 Lower Colorado River Authority, Revenue 5.75 5/15/23 2,000,000 2,123,840 North Texas Tollway Authority, System Revenue 6.00 1/1/23 3,000,000 3,202,200 Port of Corpus Christi Industrial Development Corporation, Revenue (Valero Refining and Marketing Company Project) 5.40 4/1/18 1,370,000 1,323,612 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/23 5,000,000 5,413,350 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 5,000,000 5,635,500 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,188,520 Utah.9% Jordanelle Special Service District, Special Assessment Bonds (Improvement District Number 1999-1) 8.00 10/1/11 900,000 865,863 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) 5.00 5/15/17 1,825,000 1,951,162 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) (Prerefunded) 5.00 5/15/14 1,125,000 d 1,266,233 Utah Transit Authority, Sales Tax Revenue 5.00 6/15/24 3,500,000 3,772,440 Virginia.2% Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.25 6/1/12 1,440,000 d 1,470,773 Washington4.1% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/21 5,000,000 5,453,850 Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,344,700 Franklin County, GO (Pasco School District Number 1) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 6/1/13 5,000,000 d 5,510,200 Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/20 2,360,000 2,510,710 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,673,875 Port of Seattle, Limited Tax GO 5.75 12/1/25 1,000,000 1,078,270 Port of Seattle, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/16 5,000,000 5,263,550 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,335,274 Washington, GO 5.75 10/1/12 965,000 1,004,276 Washington, GO 5.75 10/1/12 10,000 10,498 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,787,300 Wisconsin.4% Wisconsin Public Power Inc., Power Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/19 2,950,000 3,133,402 U.S. Related3.3% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,463,985 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,500,000 2,514,675 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 2,500,000 2,605,125 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,729,525 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,440,000 2,465,352 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 532,287 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/18 3,000,000 3,154,980 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 2,686,447 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 2,007,180 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/21 8,000,000 8,712,320 Total Long-Term Municipal Investments (cost $820,606,745) Short-Term Municipal Coupon Maturity Principal Investment.1% Rate (%) Date Amount ($) Value ($) New York; Long Island Power Authority, Electric System Subordinated Revenue (LOC; State Street Bank and Trust Co.) (cost $800,000) 0.17 3/1/11 800,000 g Total Investments (cost $821,406,745) % Cash and Receivables (Net) .8 % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, this security had a value of $2,901,134 or 0.3% of net assets. c Non-income producingsecurity in default. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate securityinterest rate subject to periodic change. g Variable rate demand note - rate shown is the interest rate in effect at February 28, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2011, the aggregate cost of investment securities for income tax purposes was $821,406,745. Net unrealized appreciation on investments was $15,897,351 of which $25,805,190 related to appreciated investment securities and $9,907,839 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 837,304,096 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Financial futures and options on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 “Derivatives and Hedging” which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 4 3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 By: /s/ James Windels James Windels Treasurer Date: April 26, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
